                   UNITED STATES DISTRICT COURT
                                for the
                      Western District of Missouri
                          Southern Division

GILBERT MOBLEY,                      )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )            Case No. 6:19-cv-03337-BCW
RICK ARTMAN, et al.                  )
                                     )
            Defendant.               )

               WAIVER OF THE SERVICE OF SUMMONS

To Gilbert Mobley:

      I, or the persons I represent, agree to save the expense of serving a
summons and complaint in this case.
      I understand that I, or the persons I represent, will keep all defenses or
objections to the lawsuit, the court's jurisdiction, and the venue of the action,
but that I waive any objections to the absence of a summons or of service.
      I also understand that I, or the persons I represent, must file and serve
an answer or a motion under Rule 12 within 60 days from September 27,
2019, today’s date, because no request to waive service of summons has been
sent. If I fail to do so, a default judgment will be entered against me or the
persons I represent.


DATE: September 27, 2019

                                            Respectfully Submitted,

                                            MISSOURI HIGHWAYS AND
                                            TRANSPORTATION COMMISSION



       Case 6:19-cv-03337-BCW Document 14 Filed 09/27/19 Page 1 of 2
                                                  By: /s/ Scott Sergent
                                                  Scott Sergent #67399
                                                  Assistant Counsel
                                                  Chief Counsel’s Office
                                                  105 W. Capitol Avenue
                                                  P.O. Box 270
                                                  Jefferson City, MO 65102
                                                  (573) 526-8795
                                                  Scott.Sergent@modot.mo.gov

                                                  Dannett L. Letterman #50264
                                                  Regional Counsel
                                                  Dannett.Letterman@modot.mo.gov

                                                  Terri Parker           #40569
                                                  Assistant Chief Counsel

                                                  Rich Tiemeyer               #23284
                                                  Chief Counsel

                                                  ATTORNEYS FOR DEFENDANT



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of September, 2019, I filed a true and accurate
copy of the foregoing document with the court’s electronic filing system that sent notice
of such filing to:

       Gilbert Louis Mobley
       5110 S. Woodfield Place
       Springfield, MO 65810
       drgilmobley@gmail.com


                                   /s/ Scott Sergent
                                   Scott Sergent




        Case 6:19-cv-03337-BCW Document 14 Filed 09/27/19 Page 2 of 2
